UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-2610



RALPH DEMENTRI RANSOM, Doctor,

                                              Plaintiff - Appellant,

          versus


JOHN H. DALTON, Secretary of the Navy,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-97-667-A)


Submitted:   June 18, 1998                    Decided:   July 2, 1998


Before MURNAGHAN and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ralph Dementri Ransom, Appellant Pro Se.   Rachel Celia Ballow,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ralph Ransom appeals the district court’s order granting sum-

mary judgment in favor of his employer, the United States Navy, in

his employment discrimination action. Ransom contended that he was

retaliated against because of his prior complaints of racial dis-

crimination, when the Navy investigated his involvement in a minor

car accident. Ransom fails to show that he suffered any adverse

employment action, as required to support a claim of retaliation

under Title VII. See Carter v. Ball, 33 F.3d 450, 460 (4th Cir.

1993). We have reviewed the record and the district court’s opinion

and find no reversible error. Accordingly, we affirm on the rea-

soning of the district court. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                2